ROBERTSON, Presiding Judge,
dissenting.
I respectfully dissent.
The juvenile court in this case is not attempting to deprive the circuit court from determining matters incidental to the divorce proceeding. The mother and father were divorced in 1983, and custody of the minor female child was awarded to the mother. In 1986, following a hearing concerning visitation, etc., the trial court entered an order wherein it stated “[t]hat the court does not find that [the father] has in any way sexually abused or molested the minor child of the parties as is claimed by [the mother],” and it gave the father unsupervised visitation with the minor child.
However, in 1987 the minor child “by and through her guardian ad litem” moved the circuit court to transfer jurisdiction to the juvenile court in that it had been alleged that the child was a victim of sexual abuse, that the best interests of the child could be more fully addressed in juvenile court, and that the nature of the alleged abuse required the benefit of the confidentiality of the juvenile court. The circuit court immediately ordered “that this matter be transferred to the Juvenile Court of Houston County, Alabama.”
The juvenile court accepted jurisdiction and immediately held a hearing pursuant to a petition filed by the guardian ad litem alleging the minor child to be dependent. The juvenile court has retained jurisdiction since 1987 in an apparent effort to protect the safety and the well being of the minor child in a way that would be in the child’s best interests.
The general rule is that once a circuit court has acquired jurisdiction over a child pursuant to a divorce and decides the question of custody, that court retains jurisdiction over custody until the child reaches majority. Rowe v. Hill, 365 So.2d 1247 (Ala.Civ.App.1979). However, this case differs from Rowe in that the circuit court specifically transferred this matter to the juvenile court, and the question of custody is not the sole issue before the juvenile court.
In my opinion, the writ of prohibition is due to be denied.